Exhibit 99.2 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues: Electric $ 1,872 $ 1,767 $ 4,844 $ 4,356 Gas 125 143 895 904 Total operating revenues 1,997 1,910 5,739 5,260 Operating Expenses: Fuel 338 277 864 776 Purchased power 419 346 1,106 896 Gas purchased for resale 68 84 622 641 Other operations and maintenance 427 395 1,249 1,141 Depreciation and amortization 169 162 514 485 Taxes other than income taxes 97 99 295 302 Total operating expenses 1,518 1,363 4,650 4,241 Operating Income 479 547 1,089 1,019 Other Income and Expenses: Miscellaneous income 20 12 54 29 Miscellaneous expense (6 ) (3 ) (10 ) (4 ) Total other income 14 9 44 25 Interest Charges 110 89 316 254 Income Before Income Taxes, Minority Interest and Preferred Dividends of Subsidiaries 383 467 817 790 Income Taxes 130 161 279 273 Income Before Minority Interest and Preferred Dividends of Subsidiaries 253 306 538 517 Minority Interest and Preferred Dividends of Subsidiaries 9 13 28 31 Net Income $ 244 $ 293 $ 510 $ 486 Earnings per Common Share - Basic and Diluted $ 1.18 $ 1.42 $ 2.46 $ 2.37 Average Common Shares Outstanding 207.6 205.9 207.1 205.4 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net income $510 $486 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (7) (25) Depreciation and amortization 537 507 Amortization of nuclear fuel 26 26 Amortization of debt issuance costs and premium/discounts 14 12 Deferred income taxes and investment tax credits, net 18 7 Loss on sale of noncore properties - 4 Minority interest 20 23 Other 10 17 Changes in assets and liabilities: Receivables, net (320) 157 Materials and supplies (110) (136) Accounts and wages payable (113) (260) Taxes accrued 75 148 Assets, other (20) (87) Liabilities, other 193 101 Pension and other postretirement benefit obligations, net 87 89 Net cash provided by operating activities 920 1,069 Cash Flows From Investing Activities: Capital expenditures (1,035) (693) Combustion turbine acquisitions - (292) Nuclear fuel expenditures (39) (37) Proceeds from sale of noncore properties - 11 Purchases of securities - nuclear decommissioning trust fund (110) (78) Sales of securities - nuclear decommissioning trust fund 98 68 Purchases of emission allowances (12) (38) Sales of emission allowances 5 12 Other - 3 Net cash used in investing activities (1,093) (1,044) Cash Flows From Financing Activities: Dividends on common stock (395) (391) Capital issuance costs (3) (4) Short-term debt, net 590 158 Dividends paid to minority interest (16) (21) Redemptions, repurchases and maturities: Long-term debt (465) (138) Preferred stock (1) (1) Issuances: Common stock 71 78 Long-term debt 425 232 Net cash provided by (used in) financing activities 206 (87) Net Change In Cash and Cash Equivalents 33 (62) Cash and Cash Equivalents at Beginning of Year 137 96 Cash and Cash Equivalents at End of Period $170 $34 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 170 $ 137 Accounts receivable - trade 691 418 Unbilled revenue 263 309 Miscellaneous accounts and notes receivable 258 160 Materials and supplies 757 647 Other current assets 202 203 Total current assets 2,341 1,874 Property and Plant, Net 14,729 14,286 Investments and Other Assets: Nuclear decommissioning trust fund 301 285 Goodwill 831 831 Intangible assets 197 217 Other assets 683 654 Regulatory assets 1,323 1,431 Total investments and other assets 3,335 3,418 TOTAL ASSETS $ 20,405 $ 19,578 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 203 $ 456 Short-term debt 1,202 612 Accounts and wages payable 415 671 Taxes accrued 136 58 Other current liabilities 548 406 Total current liabilities 2,504 2,203 Long-term Debt, Net 5,486 5,285 Preferred Stock of Subsidiary Subject to Mandatory Redemption 16 17 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,055 2,144 Accumulated deferred investment tax credits 111 118 Regulatory liabilities 1,241 1,234 Asset retirement obligations 571 549 Accrued pension and other postretirement benefits 1,058 1,065 Other deferred credits and liabilities 392 169 Total deferred credits and other liabilities 5,428 5,279 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 20 16 Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,579 4,495 Retained earnings 2,134 2,024 Accumulated other comprehensive income 41 62 Total stockholders' equity 6,756 6,583 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 20,405 $ 19,578
